NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                              SUPERIOR COURT OF NEW JERSEY
                              APPELLATE DIVISION
                              DOCKET NO. A-5397-15T4

THE ESTATE OF FRANCIS P. KENNEDY;
THE FRANCIS P. KENNEDY IRREVOCABLE
TRUST AGREEMENT; THE FRANCIS P.
                                           APPROVED FOR PUBLICATION
KENNEDY IRREVOCABLE TRUST AGREEMENT
II; THE FRANCIS P. KENNEDY IRREVOCABLE        November 4, 2016
TRUST AGREEMENT III; FRANCIS P.
KENNEDY QUALIFIED PERSONAL RESIDENCE          APPELLATE DIVISION
INTEREST TRUST; THE LOUIS KENNEDY 2002
IRREVOCABLE TRUST F/B/O LOUIS KENNEDY;
THE PATRICIA KENNEDY 2002 IRREVOCABLE
TRUST F/B/O PATRICIA KENNEDY; THE
CHERYL KENNEDY 2002 IRREVOCABLE TRUST
F/B/O CHERYL KENNEDY; and THE DONALD
KENNEDY IRREVOCABLE TRUST F/B/O DONALD
KENNEDY,

     Plaintiffs-Appellants,

v.

STUART A. ROSENBLATT, C.P.A.; WISS &
COMPANY, LLP; ESTATE OF JOEL
SHOOBE, ESQ.; ROBERT D. BORTECK, ESQ.;
BORTECK, SANDERS & TORZEWSKI, LLP;
ROBERT S. FINK, ESQ.; and KOSTELANETZ
& FINK, LLP,

     Defendants-Respondents.
____________________________________

IN THE MATTER OF RIKER DANZIG SCHERER
HYLAND & PERRETTI, LLP,

     Appellants.
_____________________________________

         Argued October 5, 2016 – Decided November 4, 2016

         Before Judges Sabatino, Nugent and Currier.
               On appeal from an interlocutory order of
               Superior Court of New Jersey, Law Division,
               Essex County, Docket No. L-1921-16.

               John   M.  Loalbo   argued   the   cause for
               appellants (Riker Danzig Scherer Hyland &
               Perretti, LLP, attorneys; Mr. Loalbo, of
               counsel; Mr. Loalbo, Stephen J. Pagano, and
               Stephen M. Turner, on the briefs).

               Anthony J. Sylvester argued the cause for
               respondent Estate of Joel Shoobe (Sherman,
               Wells,    Sylvester    &    Stamelman,    LLP,
               attorneys;    Mr.   Sylvester    and   Anthony
               Velanziano, on the briefs).

    The opinion of the court was delivered by

NUGENT, J.A.D.

    This interlocutory appeal involves a delicate and difficult

conflict-of-interest         issue       that     arose      after     plaintiffs'

attorney,       who    had      filed    and      dismissed     the     underlying

professional      negligence     action      while    at   Weiner    Lesniak,    LLP,

recommenced      the   action    after    joining     Riker,    Danzig,     Scherer,

Hyland & Perretti, LLP ("Riker"), the firm that had defended the

Estate    of    Joel   Shoobe,    Esq.    ("the      Estate")   in    the   previous

action.        Meanwhile, the attorneys who had defended the Estate

while at Riker had left Riker and joined a new firm, taking with

them the Estate's paper file but leaving electronically stored

documents ("the electronic file" or the "electronic documents"),

including a privileged memorandum outlining the defense.                         When


                                         2                                  A-5397-15T4
Riker recommenced the action on behalf of plaintiffs, the Estate

moved to disqualify Riker, asserting a conflict of interest.

     The trial court granted the Estate's motion.                  On leave

granted, plaintiffs and Riker appealed.               Having considered the

parties' arguments in light of applicable legal principles, and

having further considered certain amendments to the Rules of

Professional Conduct ("RPCs") and related Official Comments that

became effective after the trial court's decision, we vacate the

order disqualifying Riker, but do so conditionally, as will be

discussed infra.1

     The   background   facts   leading     up   to   the   disqualification

dispute are largely undisputed.          On October 11, 2013, plaintiffs

Estate of Francis P. Kennedy and the eight trusts commenced a

professional   negligence       action     against     defendants.2         The


1
     Following our grant of leave to file this interlocutory
appeal, the trial court dismissed the action in its entirety on
an unrelated basis.    Plaintiffs filed a motion in this court
challenging the jurisdictional propriety of the trial court's
action. We denied the motion without prejudice. As prescribed,
infra, plaintiffs may, within thirty days of this decision, file
a notice of appeal from the trial court's final order.
2
     Plaintiffs labeled the three causes of action they asserted
against each defendant as negligent performance of services,
breach of the covenant of good faith and fair dealing, and
breach of contract. Regardless of these labels, the action, in
substance, is a professional negligence action.        Defendant
Rosenblatt is a CPA, defendant Wiss & Company, LLP is an
accounting firm, and the remaining defendants are the estate of
                                                     (continued)

                                    3                                 A-5397-15T4
complaint was filed by John M. Loalbo, Esquire, then a member of

Weiner Lesniak, LLP.           The Estate retained Riker to defend it.

Anthony J. Sylvester, then a Riker attorney, filed an answer and

undertook the Estate's defense.

       On January 27, 2014, a Riker attorney prepared an "Initial

Case    Analysis"    ("the     Analysis"),        which   was   placed    both    in

Riker's paper file and in Riker's electronic document management

system.      According to Sylvester, the Analysis was "a detailed

case assessment and strategy memorand[um]," which was sent to

the client.

       On   July   11,   2014,    nine     months     after   the   complaint    was

filed,      Sylvester    and     several      other    attorneys     handling    the

Estate's defense left Riker and joined the new firm of Sherman

Wells    Sylvester      and   Stamelman       ("Sherman   Wells"),    taking    with

them the Estate's paper file.                 Riker withdrew as the Estate's

counsel, Sherman Wells substituted in, and the parties filed a


(continued)
a former lawyer, lawyers, and their present or former law firms.
See Charles A. Manganaro Consulting Eng'rs, Inc. v. Carneys
Point Twp. Sewerage Auth., 344 N.J. Super. 343, 349 (App. Div.
2001) (explaining that a counterclaim plaintiff could not avoid
the affidavit of merit statute, N.J.S.A. 2A:53A-26 to -29, by
labeling the counterclaim as a claim for breach of contract,
when the allegations in the counterclaim were that the
counterclaim defendant deviated from the standard of care
exercised in similar situations by the professionals practicing
in the field).


                                          4                               A-5397-15T4
substitution of counsel form with the court on July 14, 2014.

The    following    month,   on    August   27,   2014,   the   action     was

dismissed by way of a consent order, without prejudice, for

reasons not relevant to this appeal.              On September 15, 2014,

less   than   a    month   after   the   action   was   dismissed,    Loalbo,

plaintiffs' attorney, left Weiner Lesniak, LLP and joined Riker.

       Nineteen months after dismissing the action, on March 23,

2016, plaintiffs, through Loalbo, now at Riker, commenced the

current action by filing a complaint, alleging essentially the

same causes of action that had been alleged in the previous

complaint.    On April 11, 2016, Sylvester, now at Sherman Wells,

contacted Riker concerning the conflict of interest.                 The next

day, Riker established an internal "ethical wall" to prevent

Loalbo and his staff from accessing the Estate's electronic file

stored in the firm's electronic management database.             Riker had

until then taken no action to prevent the firm's personnel from

being able to access the Estate's electronic files.

       In addition to establishing the so-called ethical wall, the

same day, April 12, 2016, a senior attorney at Riker, assisted

by IT personnel, reviewed some part of the electronic file to

determine, among other things, whether anyone at Riker had ever

accessed any of the Estate's electronic documents.              The senior

attorney determined from that review that no attorney, other

                                     5                               A-5397-15T4
than those who left Riker and joined Sherman Wells, had accessed

the electronic documents.3

     The following month, on May 25, 2016, the Estate filed a

motion to disqualify Riker as plaintiffs' counsel.                   On June 10,

2016, the trial court granted the motion, concluding the RPCs

mandated     this   result.    The       court   noted      the   Analysis     was

protected information, and until walled off by IT personnel, it

had been available to all Riker attorneys.                   In addition, the

document had apparently been viewed, at least to some extent, by

the Riker senior attorney.

     Riker     filed   a   motion    for    leave      to   appeal     from    the

implementing    disqualification     order.       We    granted    the   motion.

Although we did not stay the order, we have permitted Riker to

3
     The actions of the senior attorney and IT personnel were
established on the disqualification motion record through
Loalbo's certification, which was incompetent with respect to
the document access issues, because it was not based on his
first-hand knowledge. R. 1:6-6 ("If a motion is based on facts
not appearing of record or not judicially noticeable, the court
may hear it on affidavits made on personal knowledge, setting
forth only facts which are admissible in evidence to which the
affiant is competent to testify . . . .").      We address this
deficiency, infra.      On appeal, Riker also attempted to
supplement the appellate record with a second supplemental
certification from Loalbo that had not been filed with the trial
court.   The Estate objected and moved to strike the second
supplemental certification. In view of our disposition of this
appeal, we deem the issue moot, and deny the motion on that
basis.




                                     6                                   A-5397-15T4
represent plaintiffs on the present appeal solely with respect

to the disqualification issues.

       We turn to the parties' appellate arguments and our role in

reviewing       the       trial     court's        order.           A    trial        court's

"determination of whether counsel should be disqualified is, as

an issue of law, subject to de novo plenary appellate review."

City    of    Atlantic     City     v.   Trupos,      201 N.J. 447,    463     (2010)

(citing J.G. Ries & Sons, Inc. v. Spectraserv, Inc., 384 N.J.

Super.       216,   222   (App.     Div.    2006)).          When    reviewing         such    a

determination, we must "'balance competing interests, weighing

the need to maintain the highest standards of the profession

against a client’s right freely to choose his counsel.'"                                Id. at

462 (quoting Dewey v. R.J. Reynolds Tobacco Co., 109 N.J. 201,

218 (1988)).        As part of the balancing process, we recognize "'a

person's right to retain counsel of his or her choice is limited

in that there is no right to demand to be represented by an

attorney       disqualified        because       of   an     ethical      requirement.'"

Ibid.    (quoting      Dewey,      supra,    109      N.J.    at    218).       Therefore,

"'[i]f there be any doubt as to the propriety of an attorney's

representation of a client, such doubt must be resolved in favor

of disqualification.'"               Herbert v. Haytaian, 292 N.J. Super.
426,     438-39       (App.       Div.     1996)      (alterations         in    original)

(citation omitted).

                                             7                                        A-5397-15T4
       Situations such as the one before us, involving a lawyer

terminating      an    association      with       a   firm,     are   subject    to   RPC

1.10(b), which states:

            [w]hen   a    lawyer    has  terminated   an
            association with a firm, the firm is not
            prohibited from thereafter representing a
            person with interests materially adverse to
            those of a client represented by the
            formerly associated lawyer and not currently
            represented by the firm, unless: (1) the
            matter is the same or substantially related
            to that in which the formerly associated
            lawyer represented the client; and (2) any
            lawyer remaining in the firm has information
            protected by RPC 1.6 and RPC 1.9(c) that is
            material to the matter.

       Here,    Sylvester       and        other       lawyers     terminated       their

association with Riker and continued to represent the Estate.

Riker now represents plaintiffs.                   Under the conflicts standards

expressed in RPC 1.10(b), Riker is not disqualified unless both

subsections (1) and (2) apply.                   The parties do not dispute the

applicability         of   subsection       (1),       namely,     the   previous      and

current actions are the same or substantially related, nor do

they   dispute    the      Estate's    electronic        file     contains    protected

material.      Rather, they dispute the applicability of subsection

(2), that is, whether, after Sylvester and the others left, "any

lawyer remaining in the firm                    has [the] information" that is

protected      and     material       to        the    matter     (emphasis      added).

Plaintiffs and Riker argue the phrase "has information" means

                                            8                                    A-5397-15T4
"has   actual       knowledge";   the   Estate     argues     the    phrase   "has

information" means "has access to"; and, alternatively, once a

Riker senior partner actually accessed the analysis, he "had

information" within the meaning of RPC 1.10(b)(2).

       We   conclude    with   respect      to    the    electronic    file   that

interpreting the phrase "has information" to mean "has actual

knowledge or has accessed the electronic file" — subject to the

narrow      exception   discussed   infra        concerning    the    process    of

investigating whether a conflict exists — serves the purpose of

the RPCs and strikes the proper balance between the "need to

maintain      the    highest   standards     of    the    profession    [and]     a

client’s right freely to choose his counsel."                   Trupos, supra,

201 N.J. at 462.

       The highest standards of the profession involved when this

situation occurs are the maintenance of client confidentiality

and the need to ensure that protected client information is not

used to the detriment of a former client.                  "[T]he principle of

attorney-client confidentiality imposes the inviolability of a

sacred trust upon the attorney."             State v. Land, 73 N.J. 24, 30

(1977).      The RPCs gird that principle by "generally forbid[ding]

disclosure of client information, without the client's consent,

unless one of the exceptions to the rule[s are] available."                      In

re Advisory Opinion No. 544, 103 N.J. 399, 407 (1986).                  The RPCs

                                        9                                A-5397-15T4
also    underscore         the   principle           that    an      attorney      may     not   use

information obtained from a client to the detriment of that

client.         See, e.g., RPC 1.9(c)(1) ("A lawyer who has formerly

represented a client in a matter . . . shall not thereafter: . .

.     use    information         relating        to       the     representation           to    the

disadvantage of the former client . . . ."); RPC 1.10(c)(1)

("When      a     lawyer    becomes       associated            with   a     firm,    no     lawyer

associated in the firm shall knowingly represent a person in a

matter      in    which     that    lawyer           is   disqualified         under       RPC   1.9

unless: (1) the matter does not involve a proceeding in which

the personally disqualified lawyer had primary responsibility;

(2) the personally disqualified lawyer is timely screened from

any participation in the matter and is apportioned no part of

the fee therefrom; and (3) written notice is promptly given to

any affected former client to enable it to ascertain compliance

with the provisions of this Rule.").

       It    is    self-evident          that    an       attorney     cannot        violate     the

sacred       trust    imposed       by     the        principle         of     attorney-client

confidentiality if the attorney has not represented the client,

has    not       obtained    information             concerning        the     client      or    the

client's matter, and has not accessed the client's file.                                        Under

such circumstances, the balance between the need to maintain the

highest      standards      of     the    profession            on   the     one   hand,     and    a

                                                10                                         A-5397-15T4
client’s right freely to choose counsel on the other, must be

struck in favor of a client’s right freely to choose counsel.

There is no danger in such situations of the highest standards

of the profession being compromised, and there is consequently

no reason to restrict the right of clients to freely choose

their attorneys.

       That brings us to the Estate's argument that Riker should

be disqualified because a senior attorney accessed the Estate's

electronic file.           This argument in turn implicates several other

issues: why did the senior attorney access the electronic file,

what    exactly      did    the   senior      attorney    access,      and    why    were

protected     electronic       documents        not   deleted?      The      answers    to

these questions and the ensuing analysis is compounded by the

absence of certifications from the senior attorney and the IT

personnel who assisted in accessing the electronic file.

       The parties do not appear to dispute the purpose of the

Riker    senior      attorney's     investigation,         namely,     to     determine

whether a conflict existed; nor do they appear to dispute that

IT personnel were capable of determining when the electronic

file    had   been     accessed    and     by    whom.      If   the   Riker       senior

attorney      merely    accessed     metadata         associated   with      the    file,

solely to determine if any lawyer other than Sylvester and those

who left with him had accessed the file, then RPC 1.10(b) did

                                         11                                     A-5397-15T4
not require Riker's disqualification.4              If the senior attorney

accessed the content of the Analysis or any other protected

information, then the trial judge properly disqualified Riker.

Accessing metadata that merely discloses who has accessed an

electronic     file   does   not    result     in     an    attorney     having

"information    protected    by    RPC   1.6   and    RPC   1.9(c)     that    is

material to the matter."      RPC 1.10(b)(2).

    Additionally, if the Riker senior attorney accessed only

enough information in the electronic file to determine whether a

conflict existed — such as viewing only the title of a document

— and then accessed the metadata to see if any other attorney

had accessed the file, Riker would not have been disqualified.

Merely determining whether an electronic file contains protected

information, as distinguished from reviewing the content of the

information, does not result in an attorney having protected

information proscribed by RPC 1.10(b)(2).             Although accessing a

file in other instances results in the imputation of proscribed

knowledge, we do not interpret RPC 1.10(b) as prohibiting an


4
     See RPC 1.0 (p) (effective Sept. 1, 2016) (defining
"metadata" as "embedded information in electronic documents that
is generally hidden from view in a printed copy of a document .
. . . Metadata may reflect such information as the author of a
document, the date or dates on which the document was revised,
tracked revisions to the document, and comments inserted in the
margins").


                                    12                                 A-5397-15T4
attorney from reviewing non-substantive information to determine

whether       a    conflict         exists,     a    determination           attorneys        are

required to undertake, particularly where, as here, a former

client makes an allegation of a disqualifying conflict.                                       See

also RPC 1.9 (regarding former clients).                               Adherence to these

ethical      principles        is    particularly          important      in     the    current

legal       market,    in   which      lawyers       and     clients      more    frequently

rotate from law firm to law firm than they had in the past.

       Recent amendments and commentary to RPC 1.6 lend support to

our decision.          RPC 1.10(b) refers to information "protected by

RPC 1.6 and RPC 1.9."                  RPC 1.6(d), adopted August 1, 2016,

effective         September     1,    2016,        authorizes      a    lawyer    to      reveal

information        relating     to     a   client      "to    the      extent     the     lawyer

reasonably believes necessary:                     . . . (5) to detect and resolve

conflicts         of   interest       arising       from     the    lawyer's      change        of

employment . . . but only if the revealed information would not

compromise the attorney-client privilege or otherwise prejudice

the     client."         RPC    1.6(d)(5)           further      provides       that      "[a]ny

information so disclosed may be used or further disclosed only

to    the    extent     necessary       to    detect       and     resolve     conflicts        of

interest."         The Official Comment to new RPC 1.6(d)(5) states in

pertinent part:



                                              13                                        A-5397-15T4
              Paragraph    (d)(5)    recognizes    that
         lawyers in different firms may need to
         disclose limited information to each other
         to detect and resolve conflicts of interest,
         such as when a lawyer is considering an
         association with another firm . . . . Under
         these circumstances, lawyers and law firms
         are    permitted    to     disclose    limited
         information,   but   only   once   substantive
         discussions regarding the new relationship
         have occurred.    Any such disclosure should
         ordinarily include no more than the identity
         of the persons and entities involved in a
         matter, a brief summary of the general
         issues   involved,   and   information   about
         whether the matter has terminated.        Even
         this limited information, however, should be
         disclosed only to the extent reasonably
         necessary to detect and resolve conflicts of
         interest that might arise from the possible
         new relationship.    Moreover, the disclosure
         of any information is prohibited if it would
         compromise the attorney-client privilege or
         otherwise prejudice the client . . . . Any
         information disclosed pursuant to paragraph
         (d)(5) may be used or further disclosed only
         to the extent necessary to detect and
         resolve conflicts of interest.

         [Pressler & Verniero, Current N.J. Court
         Rules, Official Comment on RPC 1.6 (2016).]5

    In fairness to counsel, we are mindful these provisions did

not exist when Riker internally reviewed the conflict issue in

5
     We also note that new subsection (f) of RPC 1.6 does not
address an outgoing attorney's duties to reasonably assure his
or her former firm will safeguard access to electronically
stored information and what assurances should be made to clients
affected by the transition. At oral argument on appeal counsel
agreed this is a worthwhile subject to refer to the Advisory
Committee on Professional Ethics.



                             14                           A-5397-15T4
April 2016.    Nonetheless, these provisions inform our decision.

Here, the Riker senior attorney needed to access the Estate's

electronic    file   to      determine    whether         any   Riker   attorney      who

remained after Sylvester left the firm had accessed the file,

and possibly to determine from a review of the document titles

whether any documents were protected.                     Reviewing anything more

than the metadata concerning when the file was accessed, and

perhaps a title to a document, would have unreasonably exceeded

the need to determine the existence of a conflict.                              In such

case, there would certainly be a doubt under RPC 1.10(b) as to

the   propriety        of     Riker's         continuing        representation          of

plaintiffs,    and     that    doubt     would       be    resolved     in    favor     of

disqualification.           Herbert, supra, 292 N.J. Super. at 438-39.

That brings into focus Riker's procedural non-compliance with

Rule 1:6-6, which hinders our informed resolution of the access

issue.

      "It bears emphasizing that '[a]ffidavits by attorneys of

facts not based on their personal knowledge but related to them

. . . constitute objectionable hearsay.'"                   Mazur v. Crane's Mill

Nursing    Home,   441      N.J.   Super.     168,    179-80     (App.       Div.   2015)

(first    alteration     in   original)       (quoting      Pressler     &    Verniero,

supra, Official Comment on Rule 1:6-6).                    For that reason, "Rule

1:6-6 and its implicit prohibition – explicit in the rule's

                                         15                                     A-5397-15T4
comments – against attorneys filing certifications not based on

firsthand knowledge serve a salient purpose.                      Attorneys should

comply with the rule and the trial courts should enforce it."

Id. at 181.

    Here,      according    to       Loalbo's    certification     on    the     motion

record, "a senior attorney at [Riker] was asked to review the

law on disqualification and the facts surrounding this matter,

including a review of the electronic information possessed by

Riker, and whether or not anyone at Riker . . . other than the

Sylvester Group, had accessed such information."                    In a footnote

to that sentence, Loalbo noted:                 "Specifically, in conjunction

with [Riker's] IT department, the senior attorney tasked with

reviewing the information regarding conflicts was able to check

the time stamps of when each protected document was last checked

out by an attorney at Riker . . . ."                       Although the Estate

apparently did not object to the admission on the motion record

of this hearsay evidence, the Estate interpreted this portion of

Loalbo's      certification      as    an     acknowledgment      that    the     Riker

partner reviewed the substantive content of the Analysis, as the

Estate   so    asserted    in    a    brief     in   opposition    to    plaintiffs'

motion for leave to appeal.

    Had this lawsuit not been dismissed in its entirety by the

trial    court    following      our        grant    of   leave    to    file       this

                                         16                                    A-5397-15T4
interlocutory appeal, we would simply remand the matter, permit

the parties to supplement the record, and direct the trial court

to resolve the matter in a manner consistent with this opinion,

conducting a hearing if necessary.           The dismissal creates a

dilemma.    Plaintiffs intend to appeal the dismissal but need to

know whether Riker can file the appeal.             When the appeal is

filed, the trial court will be divested of jurisdiction, absent

an order of this court partially remanding jurisdiction to the

trial court on discrete matters.         To solve this dilemma, we

order the following course of action.

    First, Riker may file a notice of appeal of the dismissal

order within thirty days of this opinion.           The time for other

filings in connection with that appeal shall be suspended until

the disqualification issues are resolved.           Second, concerning

the possible conflict implicated by RPC 1.10(b), within twenty

days of the date of this opinion, Riker shall serve and file

with the trial court certifications from the senior attorney who

accessed the electronic file and at least one IT person who

assisted.     The   certifications   shall   generally      describe   the

information that was accessed and explicitly state whether the

content of any protected information was accessed, including the

Analysis.     The   certifications   shall   also   state    whether   the

protected information can be deleted, and if so, why it has not

                                17                               A-5397-15T4
been deleted; if not, why not.                    Lastly, the certifications shall

address how those who accessed the file avoided reviewing the

content of protected information.

    In     addition,       Riker       shall       arrange     to     again    access     the

Estate's    electronic       file,       within        thirty       days,     but   in    the

presence of Sylvester and Sylvester's designated IT person, to

determine whether anyone has accessed the file since Sylvester

left Riker, other than the senior attorney who attempted to

determine the existence of a conflict.                       The result of this joint

exercise,     if     it     confirms              Riker's     representations,           will

presumably provide some assurance to the Estate that no Riker

attorney     has     confidential             information           material        to    the

substantive       issues    in     the       underlying        litigation.          If    the

protected    information         can    be    deleted,        it    should    be    deleted,

unless for some reason Sylvester does not already have it.                                  We

expect the parties will agree as to what will be deleted, and

urge them to do so.              Absent agreement on deletion, the trial

court shall resolve the issue.

    If     this    process    reveals         that     the     Riker    senior      attorney

actually    reviewed       the     substantive              content    of     confidential

information, such as the substantive content of the Analysis,

then the matter shall be remanded to the trial court for the

limited purpose of reinstating the disqualification order.                                  On

                                             18                                     A-5397-15T4
the other hand, if there remains a bona fide factual dispute

about this issue, the matter shall be remanded to the trial

court   for   the   limited   purpose   of   conducting   a   hearing,    if

necessary, and disposing of the dispute.

    The trial court's June 10, 2016 disqualification order is

consequently vacated subject to the terms and conditions we have

specified.     The matter is remanded for proceedings consistent

with this opinion.     We do not retain jurisdiction.




                                  19                              A-5397-15T4